Citation Nr: 0008303	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-01 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hypertension and coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to March 
1970, and from November 1990 to September 1992.  He also 
served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen the veteran's claims for service 
connection for hypertension and a heart disorder, to include 
coronary artery disease with acute myocardial infarction.  
The veteran perfected a timely appeal to both of these 
issues.

In his Appeal to the Board (VA Form 9) received in February 
1998, the veteran requested a personal hearing before a 
member of the Board at the RO.  However in a letter dated 
later in March 1998, the veteran clarified that he wished to 
withdraw his request for a personal hearing before a before a 
member of the Board at the RO.


REMAND

This case was recently before the Board in October 1998.  At 
that time, the Board remanded this case for additional 
development of the evidence, to include obtaining the 
veteran's service medical records for his first period of 
active duty and all medical records pertaining to his service 
in the Army National Guard from the National Personnel 
Records Center, and conducting a VA cardiovascular 
examination in order to determine the nature and etiology of 
his claimed hypertension and heart disorder, to include 
coronary artery disease with acute myocardial infarction.

Pursuant to the Remand, in December 1998, the RO received the 
veteran's service medical records for his first period of 
active service.  A Department of Veterans Affairs (VA) 
cardiovascular examination was conducted in January 1999.  At 
that time, the examiner concluded that the veteran had 
diagnoses of essential hypertension and arteriosclerotic 
coronary artery disease.  The examiner also concluded, in 
pertinent part, that hypertension and coronary artery disease 
did not increase in severity beyond normal progression during 
the veteran's second period of service (November 1990, to 
September 1992).

Subsequently, in June 1999 and August 1999, the RO received 
additional medical records pertaining to the veteran's 
service in the Army National Guard, including medical records 
dated prior to his second period of active service.  These 
records show extensive treatment for cardiovascular 
complaints, to include hypertension.  The VA examiner who 
conducted the January 1999 examination has not had the 
opportunity to review these records.  The Board is of the 
opinion that the veteran's claims folder should be referred 
to the same physician who conducted the VA cardiovascular 
examination in January 1999 in order to review these 
additional medical records in conjunction with the 
examination.

In a decision by the United States Court of Veteran's Appeals 
(Court), the Court held that as a matter of law, the veteran 
has the right of compliance with a Remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should refer the veteran's 
claims file to the same physician who 
conducted the VA cardiovascular 
examination in January 1999.  The 
physician should provide an addendum as 
to whether any additional medical records 
pertaining to the veteran's service in 
the Army National Guard, including 
medical records dated prior to his second 
period of active service, warrants a 
change in the opinion rendered in January 
1999.  A complete rational for any 
opinion expressed should be included in 
the addendum.  If the physician desires 
another cardiovascular evaluation, it 
should conducted.

2.  In the event that the same VA 
cardiovascular physician who performed 
the January 1999 examination is 
unavailable, another VA examination 
should be conducted by a cardiologist in 
order to determine the nature and 
etiology of the claimed hypertension and 
heart disorder, to include coronary 
artery disease with acute myocardial 
infarction (See Board Remand, dated on 
October 20, 1998).  The physician must be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination.  All testing and any 
specialized examinations deemed necessary 
should be performed.

Following the examination, and in 
conjunction with a review of the claims 
folder, the physician should render an 
opinion as to when hypertension and 
coronary artery disease was initially 
clinically manifested?  If manifested 
prior to the veteran's entrance into his 
second period of active duty, whether it 
is as least as likely as not that the 
hypertension and coronary artery disease 
underwent a chronic increase in severity 
beyond normal progression during service?  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


